Citation Nr: 1644914	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  14-28 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left wrist/hand disorder. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right wrist/hand disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral pes planus.

4.  Entitlement to service connection for pes planus.

5.  Entitlement to service connection for a right wrist/hand disorder.

6.  Entitlement to service connection for a left wrist/hand disorder.

7.  Entitlement to service connection for a psychiatric disorder, claimed as depression.

8.  Entitlement to service connection for a foot disorder other than pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and L.F.


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from April 1973 to May 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2016, the Veteran and L.F. testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file. 

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA (VVA) paperless claims processing systems.  VVA contains additional VA treatment records not contained in VBMS.

Although the Veteran originally filed his claim of service connection for bilateral pes planus, based on his complaints, the Board is expanding his claim to encompass all disorders of the feet.  In this regard, the evidence of record notes other diagnoses of the feet, including osteoarthritis.  See March 2012 VA examination report.  Therefore, the Board finds that the claim is properly one for a bilateral foot disorder.  The issues on appeal have been recharacterized accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The claims to reopen and the claim of entitlement to service connection for bilateral pes planus are decided herein.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Unappealed June 2002, February 2004 and November 2011 rating decisions denied service connection for a left wrist/hand disorder.

2.  Evidence received after the final November 2011 rating decision regarding the claim of service connection for left wrist/hand disorder was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.

3.  Unappealed June 2002, November 2011 and February 2012 rating decisions denied service connection for a right wrist/hand disorder. 

4.  Evidence received after the final February 2012 rating decision regarding the claim of service connection for right wrist/hand disorder was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.

5.  An unappealed May 2012 rating decision denied the Veteran service connection for bilateral pes planus. 

6.  Evidence received since the unappealed May 2012 rating decision denying service connection for pes planus, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for bilateral pes planus, and raises a reasonable possibility of substantiating that claim.

7.  The most probative evidence of record shows that pre-existing bilateral pes planus was not aggravated beyond the normal course of the disorder during service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for a left wrist/hand disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

2.  New and material evidence has been received to reopen the claim of service connection for a right wrist/hand disorder. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  New and material evidence has been received to reopen the claim of service connection for bilateral pes planus. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4.  The criteria for service connection for bilateral pes planus are not met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1153, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(b) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Regarding the claims to reopen, these claims are being granted in full by this decision.  Any error related to VA's duties to notify and assist with regard to these issues is rendered moot by this fully favorable decision.  Id.

Regarding the claim of entitlement to service connection for bilateral pes planus, a letter dated in April 2012 contained the notice necessary regarding the service connection claim decided herein.  Additionally, neither the claimant nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  VA's duty to notify has been satisfied.

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's available, pertinent medical records has been completed.  Service treatment records (STRs) and available post-service treatment records (including records from the Social Security Administration) have been obtained.  The claimant has not identified any pertinent, outstanding records that could be obtained to substantiate the claim.  The Board is also unaware of any such records. 

VA obtained the appropriate VA examinations and opinions for this claim in September 2011 and March 2012.  The Board finds that the VA examinations and opinions obtained in this case, taken together, are adequate, as they are predicated on a thorough examination of the Veteran and consider all of the pertinent evidence of record, to include the Veteran's statements, and provides all the necessary information in order to properly consider the claim, including a supporting explanation.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Moreover, a VLJ who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103 (c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the 2016 hearing, the VLJ noted the issue on appeal and elicited testimony regarding the Veteran's symptoms and all medical treatment.  Not only was the issue explained in terms of the scope of the claim for benefits, but the outstanding issues material to substantiating the claim were also explained.  Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, it may proceed to adjudicate the claim based on the current record.

I.  Claims to Reopen

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108.

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  

To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Left Wrist/Hand

A June 2002 rating decision denied service connection for a left wrist disorder.  The RO essentially concluded that although the evidence showed a current diagnosis of left wrist disability, it did not show that this disability was related to the Veteran's military service.  The Veteran did not appeal nor did he submit any new and material evidence within one year of the decision.  See 38 C.F.R. § 3.156(b).  The decision was thus final.  See 38 U.S.C.A. § 7105.

A February 2004 rating decision found there was not new and material evidence to reopen a claim of service connection for a left wrist disorder.  The Veteran did not appeal nor did he submit any new and material evidence within one year of the decision.  See 38 C.F.R. § 3.156(b).  The decision was thus final.  See 38 U.S.C.A. 
§ 7105.

In a November 2011 rating decision, the RO reopened the claim of service connection for a left wrist disorder, but denied the claim for service connection.  The RO essentially concluded that although the evidence showed a current diagnosis of left wrist disorder, it did not show that this disorder was related to military service.  The Veteran did not appeal nor did he submit any new and material evidence within one year of the decision.  See 38 C.F.R. § 3.156(b).  The decision was thus final.  See 38 U.S.C.A. § 7105.

Evidence of record at the time of the November 2011 rating decision includes the Veteran's service treatment records (STRs), VA medical records dated from 2002 through 2011, and the Veteran's statements.  The STRs were silent for any left hand complaints, treatment or diagnosis.  VA records dated in May 2011 showed arthritis of the left wrist.  Other records showed treatment for the left wrist.  In various statements, the Veteran reported left hand and wrist disability due to an in-service injury.  

Evidence received since the November 2011 rating decision includes a September 2015 statement from Dr. N, who noted a current diagnosis of left wrist arthritis and stated that the Veteran injured his right hand and left thumb in service and was forced to learn how to fire his weapon with his left hand.  Because of this, he developed arthritis in his left wrist.  Additionally, the Veteran testified in June 2016 that he injured both hands in service, not just the right hand, when a box fell on him.  Although he felt pain, he did not complain or seek treatment in service because he did not want to be denied any promotions.  

The Board finds that new and material evidence has been presented.  The evidence, including a private medical statement and the Veteran's lay statements, is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of a nexus to service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened.

The claim for service connection for left wrist/hand disorder is reopened.  38 U.S.C.A. § 5108.  However, further development must be conducted before the Board may address the underlying claim for service connection for this disability.

Right Wrist/Hand

A June 2002 rating decision denied service connection for a right wrist disorder.  The RO essentially concluded that although the evidence showed treatment in service for right wrist condition, no permanent residual or chronic disability subject to service connection was shown by the service treatment records or demonstrated by evidence following service.  The Veteran did not appeal nor did he submit any new and material evidence within one year of the decision.  See 38 C.F.R. § 3.156 (b).  The decision was thus final.  See 38 U.S.C.A. § 7105.

A November 2011 rating decision found there was new and material evidence to reopen a claim of service connection for a right wrist disorder, but denied the claim, finding that although there was no a right hand/wrist disorder, the evidence did not show it was related to active service.  The Veteran did not appeal nor did he submit any new and material evidence within one year of the decision.  See 38 C.F.R. § 3.156(b).  The decision was thus final.  See 38 U.S.C.A. § 7105.

In a February 2012 rating decision, the RO continued the denial of the claim for service connection, finding that the evidence show that this disorder was related to military service.  The Veteran did not appeal nor did he submit any new and material evidence within one year of the decision.  See 38 C.F.R. § 3.156(b).  The decision was thus final.  See 38 U.S.C.A. § 7105.

Evidence of record at the time of the February 2012 rating decision includes the Veteran's STRs, VA medical records, a VA Examination, and statements from the Veteran.  The Veteran's STRs showed a right wrist or hand injury during service.  A May 2011 physician statement indicated a right wrist or hand current disability.  A VA examination contained a negative nexus opinion.  

Evidence received since the February rating decision includes a September 2015 statement from Dr. N, who noted a current diagnosis of right wrist arthritis and stated that the Veteran injured his right hand in service and, because of this, he developed arthritis in his right wrist.  Additionally, the Veteran testified in June 2016 that after he injured his hands in service, he felt pain, but he did not complain or seek treatment in service because he did not want to be denied any promotions.  

The Board finds that new and material evidence has been presented.  The evidence, including a private medical statement and the Veteran's lay statements, is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of a nexus to service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened.

The claim for service connection for right wrist/hand disorder is reopened.  38 U.S.C.A. § 5108.  However, further development must be conducted before the Board may address the underlying claim for service connection for this disability.

Bilateral Pes Planus

A May 2012 rating decision denied service connection for bilateral pes planus.  The RO essentially concluded that the medical evidence did not show that this condition, which existed prior to service, permanently worsened as a result of service.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year of the decision.  38 C.F.R. § 3.156(b).  The May 2012 rating decision was thus final.  See 38 U.S.C.A. § 7105.

Evidence of record at the time of the May 2012 rating decision includes the Veteran's STRs, a VA examination, VA medical records, and the Veteran's lay statements.  The STRs indicate there was pes planus on entrance to service, that was considered not disabling.  A June 1973 STR noted foot pain.  The impression was pes planus or fallen arches.  

Evidence received since the May 2012 rating decision includes Dr. N's September 2015 statement that the Veteran's military service led to his pes planus.  Additionally, the Veteran testified in June 2016 that he was given boots that were too large in service and wearing these boots caused his feet to hurt.  

The Board finds that new and material evidence has been presented.  The evidence, including a private medical statement and the Veteran's lay statements, is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of a nexus to service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened.

The claim for service connection for bilateral pes planus is reopened.  38 U.S.C.A. § 5108.  The underlying claim for service connection for this disorder may now be addressed.

III.  Service Connection for Bilateral Pes Planus

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Every Veteran shall be taken to have been in sound condition when accepted for service except as to defects, infirmities, or disorders noted at the time of acceptance; or, where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment, and was not aggravated by the Veteran's period of active service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  

If a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir.1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." 38 U.S.C. § 1153.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks entitlement to service connection for bilateral pes planus.

The Veteran's service treatment records show that he entered into active military service in April 1973 with pre-existing pes planus.  The April 1973 entrance examination report shows pes planus, NCD (not considered disqualifying).  In this case, although the Veteran had pes planus at the time of entry, it was not considered of such severity as to be disqualifying for military service, and he was accepted for active duty.  Thus, because there is a notation of pes planus at entrance, the presumption of soundness does not apply in this case, and the terms of Section 1153 are applicable. 

In this regard, service treatment records show that in June 1973 the Veteran complained of foot pain.  Examination revealed fallen arches and the Veteran was sent to the podiatry clinic and treated with arch supports.  He was seen for a follow-up visit in September 1973.  Thus, there was some evidence of an increase in severity.  This evidence shifts the burden to the government to show a lack of aggravation.  The government must show that the pes planus was not aggravated beyond the natural progression of the condition by service.  In this regard, the service treatment records include no other indication that the Veteran complained of foot pain or was treated in service for foot or pes planus symptoms other than in 1973.  

Moreover, a March 2012 VA examination was conducted upon a review of the claims file and an examination of the Veteran.  The Veteran reported foot pain since service discharge.  The diagnosis was severe bilateral pes planus.  The examiner found that the Veteran's pes planus was not aggravated or permanently exacerbated beyond its natural progression by military service.  The examiner stated:

Clearly this Veteran has severe bilateral foot conditions which essentially completely disables him but the foot condition was noted and documented prior to entering the service and the foot complaints he had while in the military occurred in 1973.  There were no complaints from 1974 up until 1976 the rest of his military career.  He spent 3 years approximately in the service and it has been over 35 years since military discharge.  At this stage in his clinical course there is no way I can say with any certainty that his condition was aggravated by him being in the service.  Please note his first surgery on his foot was in 2006 which was exactly 30 years since military discharge, so it appears that his foot condition progressed, but that the majority of this progression occurred well after military discharge which makes the most sense given his clinical case and scenario.  I have reviewed the previous reports and his C-file and again he is a very nice Veteran with a very severe condition but at this point there is just no objective evidence for me to state that this condition presented or was aggravated by him being in the service given essentially isolated complaints of foot pain in the military in 1973 without any other complaints and the fact that this has been so far out since military discharge in terms of when I was asked to evaluate it.

The Board accords this opinion significant probative value as it was based upon a review of the relevant medical records, considered the Veteran's lay statements, and an explanation was provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that a central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  The Board finds this evidence sufficient to support a finding that the Veteran's pes planus was not aggravated beyond the natural progression of the disorder during service.  Thus, based on the evidence of record, the Board finds that entitlement to service-connected aggravation of pes planus is not warranted.  38 U.S.C.A. § 1111; 38 U.S.C.A. 
§ 1153. 

The Board acknowledges the September 2015 opinion from Dr. N, who noted the September 1973 findings of pes planus in service.  Dr. N opined, "Certainly his military service has led to his flat feet."  However, this opinion was b based upon an inaccurate factual premise, as Dr. N noted that the Veteran did not have flat feet when he enlisted.  Accordingly, the Board accords no probative value to this medical opinion.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based upon an inaccurate factual premise has no probative value).

The Board likewise acknowledges the Veteran's statements in support of his claim, and notes that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Here, the Veteran is competent to report symptoms since service; the Board finds that these are credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, these lay statements are not considered competent or probative evidence of whether his pes planus was aggravated during service beyond its natural progression.  Such an opinion requires medical expertise, and is not capable of lay observation - rather, it requires medical knowledge of the regular course of pes planus.  Accordingly, the Board does not accord probative value to any such nexus statements.  

Thus, the preponderance of the evidence is against the claim of service-connected aggravation of pes planus.  Consequently, the benefit-of-the-doubt rule does not apply and the claim for service connection for pes planus must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.
ORDER

New and material evidence having been received, the appeal to reopen service connection for a left wrist/hand disorder is granted and the claim is reopened.

New and material evidence having been received, the appeal to reopen service connection for a right wrist/hand disorder is granted and the claim is reopened.

New and material evidence having been received, the appeal to reopen service connection for bilateral pes planus is granted and the claim is reopened.

Service connection for bilateral pes planus is denied.


REMAND

Right Wrist/Hand and Left Wrist/Hand Disorders

Remand is required regarding the wrist/hand disorder claims for adequate etiological opinions.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Where the Veteran has provided lay testimony, an examiner cannot ignore that lay evidence and base his or her opinion only on the absence of corroborating medical records.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Although the Veteran was afforded a VA hand examination in September 2011, the VA examiner did not address the Veteran's lay statements of continuity of symptoms since service.  Therefore, a remand is required to obtain additional medical opinions that address these statements and the September 2015 opinion provided by Dr. N.

Psychiatric Disorder

Regarding a psychiatric disorder, remand is required to provide the Veteran with an examination.  The Veteran has not undergone a VA examination in conjunction with this claim.  An examination is necessary where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Veteran contends that his current depression is related to his military service.  Specifically, he maintains that the symptoms of depression began during his military service after sustaining physical injuries.  STRs are negative for any diagnosis of a psychiatric disorder, to include depression.  However, post-service VA treatment records document a diagnosis of and treatment for this disability.  Here, there is a current diagnosis of depression and the Veteran's testimony of psychiatric symptoms related to documented physical injuries during service.  Thus, a VA examination and medical opinion are necessary.

Bilateral Foot Disorder Other than Pes Planus

As previously noted, the Veteran originally filed his claim of service connection for bilateral pes planus.  However, the Court has held that when a Veteran submits a claim for service connection, he is claiming service connection for symptomatology regardless of how the disability is diagnosed.  Hence, with regard to the reopened claim, VA must consider service connection for a disability manifested by those symptoms, regardless of how it is diagnosed.  Clemons, supra. What remains in this case, then, is a claim for entitlement to service connection for a bilateral foot disability other than pes planus.  

Remand is required to provide the Veteran with an examination.  The Veteran has not undergone a VA examination in conjunction with this claim.  An examination is necessary where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  STRs note that the Veteran was seen with complaints of foot pain in June 1973.  Following service, a March 2012 VA examination report notes findings of pes planus and arthritis of the feet.  Some toe disabilities were discussed as well.  The examiner did not provide an opinion as to the etiology of any foot disorder other than pes planus.  The Board finds that an attempt must be made to determine whether or not any foot disability other than pes planus was incurred in or aggravated by service.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his left wrist/hand, right wrist/hand, and foot disabilities.  The claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner must provide the following opinions:

a.  Is it at least as likely as not (a 50 percent or better probability) than each diagnosed left wrist/hand disorder and right hand/wrist disorder had its onset in, or is otherwise related to active duty service, to include the complaints noted therein.  In providing this opinion, the examiner must acknowledge and discuss the lay statements from the Veteran as to his reports of experiencing pain since service and the September 2015 opinion from Dr. N.

b.  Is it at least as likely as not (a 50 percent or better probability) that each diagnosed foot and toe disorder (other than pes planus) had its onset in, or is otherwise related to active duty service?  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any psychiatric disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each diagnosed psychiatric disorder (to include depression) had its onset in, or is otherwise related to active duty service?  In providing this opinion, the examiner must acknowledge and discuss the lay statements from the Veteran as to his reports of experiencing depression since service.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


